DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Line 4 of the claim recites in part “carrying out a first ultrasound burst out by emitting” and appears to include a superfluous instance of the word “out”, i.e. the second instance of “out” appears to have been intended to be removed in the reply filed 14 March 2022. For the purpose of expedient examination, the examiner is interpreting the second instance of “out” to be excluded such that the claim is grammatically correct and an appropriate correction could be to eliminate said superfluous instance of “out”.
Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are moot in view of the new grounds of rejection presented below. In particular, the newly discovered reference to Sfeir US PG-PUB 2006/0225508 A1 is relied upon to teach the amended features of independent claims 1 and 21 and accordingly Applicant’s arguments directed thereto have been rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10, 13-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Sfeir US PG-PUB .
As to claim 1: Lesage discloses an automated device (equipment such as disclosed in ¶ 68) for non-destructive testing for the detection of defects of a complex tubular product (AE; ¶ 68 and see figs. 1 regarding the shape of the tubular product AE that is considered to be complex due to at least its varying thickness as noted in ¶ 67, furthermore ¶ 69 notes that the probe SU is ultrasonic and is therefore considered to be non-destructively testing the tubular product), comprising:
at least one ultrasound transducer (SU; fig. 3 and see ¶ 69) having a position defined by a longitudinal position and a circumferential position along the complex tubular product (¶ 70 and 71; the transducers SU are in positions defined by a particular longitudinal and circumferential position along the complex tubular product as depicted in fig. 3 and are disposed upon the product to carry out measurements thereof) and arranged to emit an ultrasound beam having a burst emission orientation (¶ 72 regarding the different types of emission that can be carried out and subsequently detected to determine information about the product; especially with regard to the phased array type configuration described previously in ¶ 71 which notes that ultrasound bursts are emitted in several directions in an angular sector and is therefore considered to constitute a burst emission orientation),
control and processing electronics (MC) comprising a circuit for activating the at least one ultrasound transducer (¶ 69 regarding the control module MC that activates the sensor as disclosed in ¶ 70) and receiving return signals (¶ 72) and


Lesage does not explicitly teach wherein the control and processing electronics is configured to, when testing for a defect having a first defect orientation, modify the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position of the ultrasound transducer so as to detect the defect having the first defect orientation in a tube wall of the complex tubular product.

Sfeir teaches, when testing for a defect having a first defect orientation (¶ 32 regarding detection of defects on a tubular item by ultrasonic means), modify the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position so as to detect the defect having the first defect orientation in a tube wall of the tubular product (¶ 23 regarding the ultrasonic head movement along certain lengths and regions of the pipe being inspected in order to detect flaws as later disclosed in ¶ 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lesage such that the control and processing electronics MC modifies the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position so as to detect a defect in a first defect orientation in a tube wall of a complex tubular product because the detection and measurement of flaws in addition to wall thickness measurements is useful in determining 

Lesage as modified by Sfeir does not explicitly teach a temporal filter module configured to apply a temporal filter to an echo signal.
Green teaches a temporal filter module (26; see col. 3, lines 1-4) configured to apply a temporal filter to an echo signal (col. 2, lines 16-23 and further in col. 3, lines 61-67 and continuing in col. 4, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir to include a temporal filter module configured to apply a temporal filter to an echo signal such as suggested by Green because such a temporal filter of an echo signal is an art recognized means of achieving the useful and predictable benefits of improving the resolution of echoes of an ultrasound system while also improving signal to noise ratio as noted in Green col. 4, lines 1-5.

As to claim 9: Lesage as modified by Sfeir and Green teaches the device according to claim 1, comprising at least one timer for determining a relative longitudinal and circumferential position of the ultrasound transducer (¶ 89 of Lesage - the analysis data for the ultrasound probes SU is noted to include time intervals measured between the moments of emission and reception to control module MC which is accordingly considered to be functioning 

As to claim 10: Lesage as modified by Sfeir and Green teaches the device according to claim 1, wherein the at least one amplification stage is an emission amplification stage having an emission gain (¶ 122 of Lesage - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage that is considered to be an emission amplification stage at least by virtue of being associated with ultrasound emissions via transducers SU) and the control and processing electronics (MC of Lesage) is configured to vary said emission gain as a function of the longitudinal position of the ultrasound transducer (¶ 122 of Lesage in view of the movement of the transducers SU as disclosed in ¶ 82).

As to claim 13: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) comprising a parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-filed specification page 12, first paragraph which notes that such a parametric memory module needs only to be capable of storing data in the form of association between a position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter) configured to store data in 

As to claim 14: Lesage as modified by Sfeir and Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) comprises a parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-filed specification page 12, first paragraph which notes that such a parametric memory module needs only to be capable of storing data in the form of association between a position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter) configured to store data in the form of association between at least one circumferential position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter (¶ 89 of Lesage discloses the stored data being in the form of association between at least one longitudinal position of at least one ultrasound transducer SU and at least one data set corresponding to emission orientation parameters of the burst as disclosed in ¶ 108-110).

As to claim 17: Lesage as modified by Sfeir and Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) is configured to emit several ultrasound bursts for one position of the ultrasound transducer (¶ 81-82 of Lesage regarding the several ultrasound bursts as an ultrasonic probe SU is moved from a starting location to an ending location), the ultrasound bursts having angles of emission comprised between a minimum orientation angle of position and a maximum orientation angle of position (¶ 71 of Lesage regarding the ultrasound emissions being emitted in several directions lying in an angular sector).

As to claim 18: Lesage as modified by Sfeir and Green teaches the device according to claim 17, wherein the control and processing electronics (MC of Lesage) is arranged to carry out from 2 to 8 ultrasound bursts for one position of the at least one ultrasound transducer (¶ 72 of Lesage - the probes SU are disclosed as emitting and receiving echoes [plural] and is therefore considered to be capable of carrying out from 2 to 8 ultrasound bursts).

As to claim 20: Lesage as modified by Sfeir and Green teaches the device according to claim 1, wherein at least one ultrasound transducer (SU of Lesage) is a phased array sensor (¶ 71 of Lesage which notes that the probes may be of the phased array type).

Claims 6, 7, 11, 12, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of .
As to claim 6: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer (SU of Lesage; fig. 3 and see ¶ 69) and a complex tubular product (AE of Lesage), but does not explicitly teach:
at least one position sensor for determining the longitudinal position of the at least one ultrasound transducer relatively with respect to the complex tubular product.
Grimard teaches at least one position sensor (211) for determining the longitudinal position (¶ 50 - the sensor 211 determining the position of the sensor 220 in 3 dimensions as disclosed further in ¶ 57) of at least one ultrasound transducer (220; see also ¶ 53 - the probe is considered in combination equivalent to SU of Lesage because it is disclosed as an ultrasonic probe) relatively with respect to the complex tubular product (¶ 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by including a position sensor for determining longitudinal position of at least one ultrasound transducer because a gain correction can then be constructed by following the procedure in ¶ 62 of Grimard which can in turn be useful for objects with arbitrary geometries as further noted in ¶ 69 of Grimard and is thus useful in detection of flaws by non-destructive means as also disclosed in ¶ 73 of Grimard. Accordingly, such a position sensor provides the useful and 

As to claim 7: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer (SU of Lesage; fig. 3 and see ¶ 69) and a complex tubular product (AE of Lesage), but does not explicitly teach:
at least one position sensor for determining the longitudinal position and the circumferential position of the at least one ultrasound transducer relatively with respect to the complex tubular product.
Grimard teaches at least one position sensor (211) for determining the longitudinal position and the circumferential position (¶ 50 - the sensor 211 determining the position of the sensor 220 in 3 dimensions as disclosed further in ¶ 57) of at least one ultrasound transducer (220; see also ¶ 53 - the probe is considered in combination equivalent to SU of Lesage because it is disclosed as an ultrasonic probe) relatively with respect to the complex tubular product (¶ 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by including a position sensor for determining the longitudinal position and the circumferential position of at least one ultrasound transducer because a gain correction can then be constructed by following the procedure in ¶ 62 of Grimard which can in turn be useful for objects with arbitrary geometries as further noted in ¶ 69 of Grimard and is thus useful in 

As to claim 11: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including wherein the at least one amplification stage (¶ 122 of Lesage - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage) wherein control and processing electronics (MC of Lesage) is configured to vary gain as a function of the longitudinal position of the ultrasound transducer (¶ 122 of Lesage in view of the movement of the transducers SU as disclosed in ¶ 82), but does not explicitly teach:
wherein the amplification stage is a reception amplification stage having a reception gain and the control and processing electronics is configured to vary said reception gain.
Grimard teaches an amplification stage that is a reception amplification stage having a reception gain (¶ 46 regarding the echo part of the pulse-echo operation disclosed when considered in combination with further details in ¶ 52 the gain map constructed which is a result of amplification/normalization of scans of the test object as disclosed and is therefore considered to be an amplification stage) and the control and processing electronics is configured to vary said reception gain (¶ 60 which notes that a selector 316 filters or smooths the gain values and this is thus considered to be varying the reception gain values - the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by replacing the generic amplification stage of Lesage with a reception amplification stage having a reception gain because such a construction allows for a gain correction value of a reference object to be constructed as disclosed in ¶ 60 of Grimard which can then be compared to a test object as disclosed in ¶ 65-67 and is particularly advantageous for complex materials of arbitrary shape as further noted in Grimard ¶ 63 and would thus provide the useful and predictable result of generating a gain map that can allow for ultrasonic, and therefore non-destructive, testing of structures with complex materials and arbitrary shape, such as noted in Grimard ¶ 63, and would therefore be ideal for easing operation of the device of Lesage as modified by Green when scanning a complex shaped structure.

As to claim 12: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including comprising an emission amplification stage having an emission gain (¶ 72 of Lesage - each of the transducers SU function as emitter/receiver types as disclosed and therefore when functioning in the emission mode, they are considered to constitute a part of the reception amplification stage having an emission gain when following the procedure disclosed in ¶ 122) and wherein the control and processing electronics (MC of Lesage) is configured to vary the emission gain or the reception 
Lesage as modified by Sfeir and Green does not explicitly teach:
a reception amplification stage having a reception gain.
Grimard teaches a reception amplification stage having a reception gain (¶ 46 regarding the echo part of the pulse-echo operation disclosed when considered in combination with further details in ¶ 52 the gain map constructed which is a result of amplification/normalization of scans of the test object as disclosed and is therefore considered to be an amplification stage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by replacing the amplification stage of Lesage with an emission amplification stage having an emission gain because such a construction allows for a gain correction value of a reference object to be constructed as disclosed in ¶ 60 of Grimard which can then be compared to a test object as disclosed in ¶ 65-67 and is particularly advantageous for complex materials of arbitrary shape as further noted in Grimard ¶ 63 and would thus provide the useful and predictable result of generating a gain map that can allow for ultrasonic, and therefore non-destructive, testing of structures with complex materials and arbitrary shape, such as noted in Grimard ¶ 63, and would therefore be ideal for easing operation of the device of Lesage as modified by Green when scanning a complex shaped structure.

claim 16: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 13, including wherein the parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-filed specification page 12, first paragraph which notes that such a parametric memory module needs only to be capable of storing data in the form of association between a position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter) comprises at least one data set corresponding to gain parameters in the form of emission gain parameters (¶ 122 of Lesage in view of further details in ¶ 126 - the reference maps created that have data files stored in the memory MY are responsive to the emission gain parameters that are utilized to create such reference maps).
Lesage as modified by Sfeir and Green does not explicitly teach that the gain parameters are in the form of reception gain parameters.
Grimard teaches gain parameters in the form of reception gain parameters (¶ 46 regarding the echo part of the pulse-echo operation disclosed when considered in combination with further details in ¶ 52 the gain map constructed which is a result of amplification/normalization of scans of the test object as disclosed and is therefore considered to include gain parameters as part of the echo/return portion of the ultrasound signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by 

As to claim 21: Lesage discloses an automated method for testing complex tubular products having varying outside or inside diameters (¶ 68 and see figs. 1 regarding the shape of the tubular product AE that is considered to have a varying outside diameter due to at least its varying thickness as noted in ¶ 67), the method comprising:
a. positioning at least one ultrasound transducer (SU; fig. 3 and see ¶ 69) in a first position (¶ 70 and 71; the transducers SU are in positions depicted in fig. 3)
b. carrying out a first ultrasound burst by emitting an ultrasound beam having a first orientation (¶ 74 and 75 - the analysis performed to detect defects and/or imperfections in either the longitudinal or transverse directions is considered to define an ultrasound burst) and a first emission amplification with a first emission gain (¶ 122 - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage) to test for a 
 
Lesage does not explicitly teach:

d. isolating a portion of the signal in a first temporal window.
Green teaches isolating a portion of an ultrasound signal in a temporal window (col. 3, lines 61-67 and continuing in col. 4, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lesage to isolate a portion of the ultrasound signal in a first temporal window because such a temporal filter of an echo signal is an art recognized means of achieving the useful and predictable benefits of improving the resolution of echoes of an ultrasound system while also improving signal to noise ratio as noted in Green col. 4, lines 1-5.

Lesage as modified by Green also does not explicitly teach:
c. receiving an echo returned by the complex tubular product and the received echo is converted into a received signal, and

wherein
at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window, and
the first position is different from the second position in at least one of a longitudinal direction and a circumferential position of the complex tubular product.

Grimard teaches:
c. receiving an echo returned by the complex tubular product and the received echo is converted into a received signal (¶ 67 - the echo received after sending ultrasound signals to a device under a test is received and converted into a received signals that is amplified as disclosed), and
e. performing a second ultrasound burst, repeating steps a to d at a second position, to test for the defect having a first direction orientation (¶ 68 regarding the threshold gating that allows for detection of such a defect) with second ultrasound burst parameters comprising a second orientation, a second emission gain, a second reception, and a second temporal window (¶ 71 regarding the two gain matrices produced and in particular wherein it is noted that the 
wherein
at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window (the parameters of a second ultrasound when producing the map that includes all sample points of a device under test will have at least a second orientation due to at least the scanning of the distinct parts following the procedure in ¶ 76 via mechanical scanning), and
the first position is different from the second position in at least one of a longitudinal direction and a circumferential position of the complex tubular product (¶ 69 regarding the adjusted position and orientation of an ultrasonic test probe that follows the geometry of an object being scanned - the beginning of such a process is considered to be a first position and the second position is considered to be the position of the test probe after such a positional adjustment - the orientation of the probe is also noted to be adjusted for the surface curvature of the tubular product on which such a scan is performed and is therefore considered to be changing at least one of a longitudinal direction and a circumferential position).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green by converting a returned echo into a received signal, performing a second ultrasound burst and repeating steps a to d at a second position, and having the at least one of the second ultrasound burst parameters be different from the first parameters because such methodology is an art recognized means of achieving the useful and predictable result of generating a gain map that can allow for ultrasonic, and therefore non-destructive, testing of structures with complex materials and arbitrary shape, such as noted in Grimard ¶ 63, and would therefore be ideal for easing operation of the device of Lesage as modified by Green when scanning a complex shaped structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Sfeir US PG-PUB 2006/0225508 A1 (hereafter Sfeir), Green US Pat 4,016,750 (hereafter Green), prior art of record, and Grimard et al. US PG-PUB 2015/0316513 A1 (hereafter Grimard), prior art of record, as applied above, and further in view of Fetzer et al. US PG-PUB 2014/0095085 A1 (hereafter Fetzer), prior art of record.
As to claim 8: Lesage as modified by Sfeir, Green, and Grimard teaches all of the limitations of the claimed invention as described above regarding claim 6, including at least one position sensor (211 of Grimard), but does not explicitly teach:

Fetzer teaches that position of ultrasonic transducer elements may be measured by an encoder wheel (¶ 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir, Green, and Grimard by replacing the generic encoder with an encoder wheel such as suggested in Fetzer ¶ 86 because such an encoder wheel is an art recognized means of measuring the position of an ultrasonic transducer element as also noted in Fetzer ¶ 86 and thus provides the useful and predictable result of precisely identifying the position and size of a detected flaw as further disclosed in Fetzer ¶ 84.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Sfeir US PG-PUB 2006/0225508 A1 (hereafter Sfeir) and Green US Pat 4,016,750 (hereafter Green), prior art of record, as applied above, and further in view of Kollgaard et al. US PG-PUB 2016/0349213 A1 (hereafter Kollgaard), prior art of record.
As to claim 19: Lesage as modified by Sfeir and Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer (SU of Lesage), but does not explicitly teach:
the at least one ultrasound transducer is a rod-type ultrasound transducer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Sfeir and Green such that the generic ultrasound transducers of Lesage are replaced by the rod-type transducers because such a rod-type ultrasound transducer is an art recognized means of achieving the useful and predictable result of non-destructively testing structural elements such as suggested in Kollgaard ¶ 1 and further in ¶ 43.

Allowable Subject Matter
Claims 2-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the control and processing electronics configured to modify at least one of the gain and the position of the temporal filter as a function of the circumferential position of the at least one ultrasound transducer, when considered in combination with the other limitations as recited.
claim 3: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the control and processing electronics configured to modify at least one of the gain and the position of the temporal filter as a function of the longitudinal position of the at least one ultrasound transducer, when considered in combination with the other limitations as recited.
As to claims 4 and 5: Each of said claims depends from claim 3 and accordingly each is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, i.e. claims 1 and 3.

As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan the limitations of control and processing electronics storing data in the form of association between longitudinal and circumferential position couplets and at least one data set corresponding to emission orientation parameters of the burst, gain, and (emphasis added) position of the temporal filter, when considered in combination with the other limitations recited in the claim and the parent claim, i.e. claim 1.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856              

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856